DETAILED ACTION
This is a non-final. Claims 1-4, 8-11, 13-14, and 21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Status of Claims
Applicant’s amendment date 8/9/2022, amended claims 1 and 8; canceled claim 12; and added new claim 21.
Response to Amendment
The previously pending rejection to claims 1-4 and 8-14, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-4 and 8-14, under 35 USC 112(a) has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 5/6/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “The Claims are Not Directed to an Abstract Idea because 
such physical decisions are performed by "[c]hemical manufacturers." (Instant Application at [0003]). Such actions cannot be performed without physical human intervention - no such actions can be effectuated in the human mind (otherwise, no material would actually be purchased, transferred, substituted, or converted).” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 8) recite “converting one or more raw materials into a finished product.” Manufacturing is the process of turning raw materials into finished goods through the use of tools, human labor, machinery, and/or chemical processing.” The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field.
A claim recites mathematical relationships, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), under its broadest reasonable interpretation, covers the claim being practically performed in the mind. Id. at 52 n.14. Therefore, contrary to Applicant’s assertions, the claims are directed to organizing human activities, mathematical relationships, and mental processes.

Applicant asserts that “physical "performing a raw material decision" of, as represented by independent claim 1, "selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material" and "converting one or more raw materials into a finished product." Such actions clearly incorporate any alleged abstract idea into a practical application.” Examiner respectfully disagrees.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field. Therefore, Applicant’s argument is not persuasive.

Applicant asserts that “the amended claims are not well-understood, routine, and conventional.” Examiner respectfully disagrees.

Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities. The non final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements as evinced by evinced by Apap et al. (US Pub. No. 2017/0308831), in view of Shao et al. (US Pub. No. 2015/0324714), and further in view of Pokorny et al. (US Pub. No. 2003/0150908), hereinafter Apap et al., Fig. 8 demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. Moreover, Gao et al., Fig. 13  demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.”
Therefore, the analysis under step 2B relies upon both 2106.05(f) as well as 2106.05(d) and provides evidence that the elements claimed are merely a generic computer system that implements the abstract idea, based specifically on the description of the elements provided in the application’s own specification. Simply implementing the abstract idea(s) on a general purpose processor is not a practical application. Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Spec: Fig. 6 and specification paras 31 and 106-107 describe a list of well-known computing devices used to implement the invention).
Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Applicant asserts that “the cited references fail to anticipate or obviate the pending claims, particularly in their recited combination.” Examiner respectfully disagrees.

Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). Further, while the Appellant argues the claimed invention is novel and nonobvious, these are not criteria for patent eligibility (see Flook).

Response to Arguments under 35 USC 103:
Applicant asserts that “the applied references are not understood to disclose, teach, or suggest the features of independent claims 1 or 8 “performing a raw material decision based on the outputted breakeven value, wherein the decision comprises one or more selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material," as recited in independent claim 1 or "performing a raw
material decision based on the outputted breakeven selling price, wherein the
decision comprises selling the designated raw material based on the breakeven
selling price.” Examiner respectfully disagrees.

Apap discloses performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material (see Apap, paras [0028], [0076], and abstract, wherein in the feedstock selection planning, the decisions on which feedstocks to procure typically require determining a set of feedstocks to purchase in advance on long-term contracts, and, further, determining a set of feedstocks to purchase in the short-term in the spot market. Each simulation case is solved to determine breakeven prices for one or more available spot feedstocks, and probabilistic analyses are performed on the breakeven prices for these spot feedstocks to determine a set of robust feedstocks to procure in the spot market1; paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches…..FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day; and paras [0037]-[0040], wherein the method 400 begins at step 420 by determining, in a first stage, a set of robust feedstocks to procure on long-term contracts. At step 440, uses breakeven prices, for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market). The present invention evaluates the selection of feedstocks (e.g., crudes) to procure on long-term contracts over a long time scale. Feedstock procurement on long-term contracts represents a larger fraction of the feedstock slate (e.g., 60%) for refinery or plant operations as a basic hedging strategy, since procurement of feedstocks on long-term contracts ensures: (i) feed availability, (ii) cost assurance, and (iii) a potential price discount) (see Apap, paras [0028], [0076], and abstract, wherein in the feedstock selection planning, the decisions on which feedstocks to procure typically require determining a set of feedstocks to purchase in advance on long-term contracts, and, further, determining a set of feedstocks to purchase in the short-term in the spot market. Each simulation case is solved to determine breakeven prices for one or more available spot feedstocks, and probabilistic analyses are performed on the breakeven prices for these spot feedstocks to determine a set of robust feedstocks to procure in the spot market2; paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches…..FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively; and paras [0037]-[0040], wherein the method 400 begins at step 420 by determining, in a first stage, a set of robust feedstocks to procure on long-term contracts. At step 440, uses breakeven prices, for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market). The present invention evaluates the selection of feedstocks (e.g., crudes) to procure on long-term contracts over a long time scale. Feedstock procurement on long-term contracts represents a larger fraction of the feedstock slate (e.g., 60%) for refinery or plant operations as a basic hedging strategy, since procurement of feedstocks on long-term contracts ensures: (i) feed availability, (ii) cost assurance, and (iii) a potential price discount).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 13-14, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8 recite, “converting one or more raw materials into a finished product.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this particular feature. Therefore, this limitation of claims 1 and 8 considered to be new matter. Appropriate correction is required.
Independent claims 1 and 8 recites the following limitation: 
converting one or more raw materials into a finished product.
The specification lacks adequate written description for how converting one or more raw materials into a finished product is performed.

    PNG
    media_image1.png
    156
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    677
    635
    media_image3.png
    Greyscale

While this paragraphs 3 and 22-23 disclose modeling the conversion, but nothing in the specification includes “converting one or more raw materials into a finished product.”

The policy guideline for 112 1st is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Given the disclosure, it is not clear how the conversion of one or more raw materials into a finished product is performed.  While there may be lots of ways that a person of ordinary skill in the art could perform the technique for the converting one or more raw materials into a finished product the claimed functions, the specific way that these are developed and applied to solve the stated problem is central to the novelty of the invention.   Without the details of how these are applied, a patent granted on the instant application would provide protection without the public benefit of a technical disclosure that contributes to the art.  Additionally, without detailing, for example, exactly how the converting one or more raw materials into a finished product is developed and applied would not make it clear whether such a patent based on it was being infringed or not.  This discussion in the specification regarding these analyses would further cover analyses and techniques that have not even been invented.
	The issue is not whether a person of ordinary skill in the art “could” create the missing parts from the specification, the issue is how the applicant performed the computation in question.  Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented.
 	As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lifly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.
	Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968(Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568).
	Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention.  Given that converting one or more raw materials into a finished product is at the core of the invention, the fact that little in the way of specifics about how this algorithm is performed demonstrates that the Applicants have failed to reasonably convey possession at the time of the invention. 
Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application.  Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed.   Accordingly independent 1 and 8 are rejected under 112 1st paragraph.  The dependent claims inherit the deficiency of their respective parent claims.  Applicant is reminded this is a written description rejection, not an enablement rejection.
The dependent claims 2-4, 9-11, 13-14, and 21 inherit the deficiency of their respective parent claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, 13-14, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 8-11, 13-14, and 21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 1, the claim, when “taken as a whole,” is directed to the abstract idea of modeling raw material valuation, comprising: receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing, physical raw material information; receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing, actual raw material information; calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a model of the chemical production process; calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan; receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the model of the chemical production process; calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan; calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven value for the raw material transaction; performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material; and converting one or more raw materials into a finished product.
Independent claim 8, the claim, when “taken as a whole,” is directed to the abstract idea of modeling raw material valuation, comprising: receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; receiving a first set of inputs for the chemical production process, the first set of inputs comprising existing, physical raw material information; calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a model of the chemical production process that incorporates the production disruption; calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan; receiving a second set of inputs for the chemical production process, wherein the second set of inputs does not comprise an amount of a designated raw material that is included in the first set of inputs; calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the model of the chemical production process that incorporates the production disruption; calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan; calculating a breakeven selling price for the amount of the designated raw material using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven selling price for the amount of the designated raw material, and performing a raw material decision based on the outputted breakeven selling price, wherein the raw material decision comprises selling the designated raw material based on the breakeven selling price; and converting one or more raw materials into a finished product.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 8 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mathematical relationships, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computer and display device…… in claims 1 and 8.” 
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Claims 1 and 8 recite “converting one or more raw materials into a finished product.” Manufacturing is the process of turning raw materials into finished goods through the use of tools, human labor, machinery, and/or chemical processing. The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 8 implying that “….…calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven value for the raw material transaction; performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material; and converting one or more raw materials into a finished product.....……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 8 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-4, 9-11, 13-14, and 21 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 8 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 8 include various elements that are not directed to the abstract idea. These elements include a computer and display device.
Examiner asserts that a computer and display device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 6 and specification paras 31 and 106-107)3, of the specification detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements a computer and display device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.5
Claims 2-4, 9-11, 13-14, and 21  are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 8.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving an indication; receiving a first set of inputs; calculating an optimal updated production plan; calculating an estimated updated profit; calculating a breakeven selling price; and outputting for display are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Apap et al. (US Pub. No. 2017/0308831) in view of Shao et al. (US Pub. No. 2015/0324714), hereinafter Apap et al., Fig. 8 demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. Moreover, Gao et al., Fig. 13  demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-10, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Apap et al. (US Pub. No. 2017/0308831), in view of Shao et al. (US Pub. No. 2015/0324714), and further in view of Pokorny et al. (US Pub. No. 2003/0150908).
Regarding claim 1, Apap discloses a method comprising:
modeling raw material valuation information (see Apap, para [0037], wherein Fig. 3 depicts the different timescales for evaluating the stages (Stage 1 and Stage 2) of feedstock selection. In Stage 1 (the strategic decision stage), the present invention evaluates the selection of feedstocks (e.g., crudes) to procure on long-term contracts over a long time scale) comprising:
receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing, physical raw material information (see Apap, para [0045], wherein referring to Fig. 1B shows set of inputs raw material purchases for a feedstock supply options via a user interface display 110 of a process modeling system 100 (e.g., by the Modeler Engine 140 loading a spreadsheet with the data or entering the data); and para [0028], wherein operations planning in chemical process industries (i.e., raw materials undergo chemical conversion during their processing into finished products) with variable feeds (e.g., refineries) includes feedstock selection for the plant or refinery operations. The feedstock selection planning involves determining particular feedstocks (e.g., crudes) to procure (purchase), and the processing of the particular feedstocks to meet specifications; and para [0076], wherein procurement volume of an available spot feedstock (e.g., 20,000 bbl/day of a crude as available from the spot market));
calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a computer model of the chemical production process (see Apap, para [0028], wherein operations planning in chemical process industries with variable feeds (e.g., refineries) includes feedstock selection for the plant or refinery operations. The feedstock selection planning involves determining particular feedstocks (e.g., crudes) to procure (purchase), and the processing of the particular feedstocks to meet specifications and demand requirements, in a manner that optimizes the plant or refinery operations. To make these determinations, the feedstock selection planning must account for different uncertainties related to the procurement and processing of the feedstocks, such as market uncertainty (e.g., feedstock pricing, supply, and demand), operation uncertainty (e.g., equipment availability and capacity), and other uncertainty (e.g., assay quality). In the feedstock selection planning, the decisions on which feedstocks to procure typically require determining a set of feedstocks to purchase in advance on long-term contracts, and, further, determining a set of feedstocks to purchase in the short-term in the spot market);
calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan (see Apap, para [00448], wherein model may be expressed as a maximization problem since, in operations planning in the chemical process industries, the objective is often to maximize total profit. Equation (2) represents the set of constraints (indexed here by j in set J), and bounds and integrality restrictions on the variables are specified in Equation (3). These constraints may include material balances such as
    PNG
    media_image4.png
    20
    181
    media_image4.png
    Greyscale
 and demand-satisfaction constraints such as 
    PNG
    media_image5.png
    27
    60
    media_image5.png
    Greyscale
 where D is the demand (which may be uncertain));
calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan (see Apap, paras [0071]-[0072], wherein referring to Figs. 5D-5E where it compares the expected profit from the modeled outcomes of the two competing approaches on a case-by-case basis. Specifically, the method 540 calculates the difference between the profit resulting from the long-term contract procurement decisions from the Stage 1 approach and the profit from the deterministic approach, and then computes the mean of this quantity over all simulation cases. The estimated updated profit is  based on comparisons, the use of the Stage-I method leads to an improvement that is approximately 1 % of the profit of the respective deterministic base case, which is a significant improvement. As such, these numerical results indicate that this strategy provides significant economic benefits and far outperforms the deterministic approach, leading to a considerable increase in profit); and para [0069], wherein if the model is infeasible, then method 420, at step 535, returns to step 515 to select robust feedstocks based on an updated threshold probability);
calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit (see Apap, abstract, wherein each simulation case is solved to determine breakeven prices for one or more available spot feedstocks, and probabilistic analyses are performed on the breakeven prices for these spot feedstocks to determine a set of robust feedstocks to procure in the spot market; and paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches. Each graph indicates the difference in total expected profit between each simulation case of method 420 and the respective simulation case of the deterministic approach on the y-axis and the simulation case number on the x-axis. Specifically, FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively);
outputting for display the breakeven value for the raw material transaction (see Apap, Fig. 6B shows a display the breakeven value); and
performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material (see Apap, paras [0028], [0076], and abstract, wherein in the feedstock selection planning, the decisions on which feedstocks to procure typically require determining a set of feedstocks to purchase in advance on long-term contracts, and, further, determining a set of feedstocks to purchase in the short-term in the spot market. Each simulation case is solved to determine breakeven prices for one or more available spot feedstocks, and probabilistic analyses are performed on the breakeven prices for these spot feedstocks to determine a set of robust feedstocks to procure in the spot market6; paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches…..FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively; and paras [0037]-[0040], wherein the method 400 begins at step 420 by determining, in a first stage, a set of robust feedstocks to procure on long-term contracts. At step 440, uses breakeven prices, for probabilistic analysis to obtain a set of robust spot feedstocks to procure in the spot market). The present invention evaluates the selection of feedstocks (e.g., crudes) to procure on long-term contracts over a long time scale. Feedstock procurement on long-term contracts represents a larger fraction of the feedstock slate (e.g., 60%) for refinery or plant operations as a basic hedging strategy, since procurement of feedstocks on long-term contracts ensures: (i) feed availability, (ii) cost assurance, and (iii) a potential price discount).
Apap et al. fails to explicitly disclose receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process. 
Analogous art Shao et al. discloses receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs (see Shao, para [0050], wherein obtain various inputs, such as production terminal information 104 (e.g., production schedule and/or infrastructure constraints), ship fleet information 106 (e.g., terminal compatibility, boil-off rates, fuel options, and/or degree of pooling), delivery contract information 108 (e.g., destination, annual quantity, ratability, pricing and/or optionality), and fiscal information 110 (e.g., tax and/or royalty structure));
Analogous art Shao et al. discloses calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process (see Shao, paras [0050]-[0054], wherein calculate optimal decisions using the one or more algorithms to maximize and/or minimize one or more objectives based on the input data, one or more soft constraint and one or more hard constraint; and generate output data based on decision data. Then, the LNG ship schedule  or updated ADP may be utilized to operate the LNG supply operations; and para [0058], wherein provide an annual development plan that integrates each of the components, such as multiple production facilities, multiple storage facilities, multiple berths both in production and regas side, multiple LNG grades, multiple ships in varying capacities and fuel options, multiple contracts/delivery locations, mass balance calculations (production, inventory, and potential losses), full, partial and co-loads, planned dry-dock schedules, ratability windows, complex delivery windows, and fiscal calculations. Further, the present techniques may be utilized to optimize real-sized problems in a time frame necessary for practical business purposes. The present techniques may be utilized to handle soft constraints that are effective in finding feasible solutions easier or improving economics. As another enhancement, the present techniques may provide updates to ship schedules based on operational disruption events, or on updated information that is different from the assumptions that were used for developing the plan, and/or on customer requests for delivery changes, and/or on new market opportunities. This functionality may be utilized to enhance the 90-day delivery schedules (e.g., the 90-day plan), schedule repair, and/or ADP negotiation. Also, the present techniques may be configured to re-optimize schedules such that the deviations from the initial plan can be minimized, in addition to maximizing economics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Apap et al. fails to explicitly disclose converting one or more raw materials into a finished product.
Analogous art Pokorny et al. discloses converting one or more raw materials into a finished product (see Pokorny, Fig. 6 and paras [0230], wherein convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included converting one or more raw materials into a finished product because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the Event-Based Production Information In Product Manufacturing of Pokorny would optimize operations to improve financial returns.
Regarding claim 2, Apap discloses the method of claim 1, wherein the raw material transaction is selling a designated amount of a specific raw material that has already been purchased and the breakeven value is a breakeven selling price (see Shao, para [0044], wherein equation (1) represents the objective function, in which a differentiable function f of variables x and y is minimized, where x and y are continuous and integer variable vectors, respectively. This function may be of the form 
    PNG
    media_image6.png
    27
    104
    media_image6.png
    Greyscale
 where c represents the vector of costs associated with continuous decisions x (e.g., raw material and utility costs, sales prices, etc.), and d represents the vector of costs associated with integer decisions y (e.g., equipment downtime costs, etc.).
Regarding claim 3, Apap discloses the method of claim 2, wherein the first set of inputs include the designated amount of the specific raw material (see Shao, para [0056], wherein continuing with FIG. 5A, step 520 of method 420, then, checks if at least one feedstock was characterized as a robust feedstock (e.g., robust crude) in step 515. If the method 420, at step 520, determines that none of the feedstocks were characterized as a robust feedstock, then the method 420 returns to step 515 to apply adjustments to the selection of robust feedstocks; otherwise, the method 420 proceeds to step 525. The method 420, at step 525, establishes an optimal feedstock volume to procure for each characterized robust feedstock. The modeled outcomes of the simulation cases, as determined in step 510, provide procurement (purchase) volumes for each feedstock included in the modeled outcome, including procurement volumes for each characterized robust feedstock, with respect to each individual simulation case. Note, in some embodiments, the amount of feedstock may be measured in other ways than volume, such as by weight and the like).
Apap et al. fails to explicitly disclose the second set of inputs does not include the designated amount of the specific raw material.
Analogous art Shao et al. discloses the second set of inputs does not include the designated amount of the specific raw material (see Shao, para [0050], wherein as shown in Fig. 1A, an LNG optimization model 102 may obtain various inputs, such as production terminal information 104 (e.g., production schedule and/or infrastructure constraints), ship fleet information 106 (e.g., terminal compatibility, boil-off rates, fuel options, and/or degree of pooling), delivery contract information 108 ( e.g., destination, annual quantity, ratability, pricing and/or optionality), and fiscal information 110 (e.g., tax and/or royalty structure). These inputs are used by the LNG shipping optimization model 102 to generate various outputs that are used in the LNG shipping operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included the second set of inputs does not include the designated amount of the specific raw material because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 4, Apap discloses the method of claim 2, wherein said calculating the breakeven selling price for the designated amount comprises adding a proposed income from selling the designated amount of the specific raw material to the difference between the estimated reference profit and the estimated updated profit (see Apap, paras [0081]-[0082], wherein Fig. 6B is an example probabilistic breakeven analysis of a refinery planning problem, with equipment availability uncertainty, used to select spot feedstocks to procure in the spot market (Stage 2). Fig. 6B illustrates a graph with breakeven prices ($/bbl) on the x-axis and the respective probability of the breakeven price being at or below the respective price (i.e., the corresponding risk level, a) on the y-axis.

    PNG
    media_image7.png
    106
    411
    media_image7.png
    Greyscale
; and paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches. Each graph indicates the difference in total expected profit between each simulation case of method 420 and the respective simulation case of the deterministic approach on the y-axis and the simulation case number on the x-axis. Specifically, FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively).
Regarding claim 8, Apap discloses a method comprising:
modeling raw material valuation, , as set forth above with claim 1.
 comprising:
receiving a first set of inputs for the chemical production process, the first set of inputs comprising existing, physical raw material information, as set forth above with claim 1;
calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a computer model of the chemical production process, as set forth above with claim 1;
calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan, as set forth above with claim 1;
receiving a second set of inputs for the chemical production process, as set forth above with claim 1,
wherein the second set of inputs does not comprise an amount of a designated raw material that is included in the first set of inputs, as set forth above with claim 3;
calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan, as set forth above with claim 1; 
calculating a breakeven selling price for the amount of the designated raw material using a difference between the estimated reference profit and the estimated updated profit, as set forth above with claim 1;
outputting for display the breakeven selling price for the amount of the designated raw material, as set forth above with claim 1; and
performing a raw material decision based on the outputted breakeven selling price, wherein the raw material decision comprises selling the designated raw material based on the breakeven selling price (see Apap, paras [0071]-[0072], wherein Fig. 5E illustrates the difference in total expected profit between the procurement decisions made by the Stage 1 approach of method 420 and the procurement decisions made by three different deterministic approaches…..FIG. 5E plots the difference in total expected profit in three different graphs for a refinery planning problem with product-price uncertainty. The plots include 901 different simulation cases, and, as shown, the majority of the data points lie above the x-axis, indicating a positive improvement in the profit due to the Stage 1 decisions. The solid horizontal line in each plot represents the mean ($21,000/day, $21,000/day, and $16,000/day, respectively; and para [0079], wherein this price is specific to a particular plant/refinery's operations. Spot feedstock i is a good purchase if it can be purchased from the spot market at or below this price (selling price), FIV (i.e., the breakeven price). FIV is the breakeven price calculated for each spot feedstock); and
converting one or more raw materials into a finished product, as set forth above with claim 1.
Apap et al. fails to explicitly disclose receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; that incorporates the production disruption; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process that incorporates the production disruption. 
Analogous art Shao et al. discloses receiving an indication that a production disruption in a chemical production process will occur within a planning horizon (see Shao, para [0058], wherein may provide updates to ship schedules based on operational disruption events, or on updated information that is different from the assumptions that were used for developing the plan, and/or on customer requests for delivery changes, and/or on new market opportunities. This functionality may be utilized
to enhance the 90-day delivery schedules (e.g., the 90-day plan), schedule repair, and/or ADP negotiation. Also, the present techniques may be configured to re-optimize schedules such that the deviations from the initial plan can be minimized, in addition to maximizing economics);
Analogous art Shao et al. discloses wherein the optimal reference production plan is calculated using a computer model of the chemical production process that incorporates the production disruption (see Shao, paras [0050]-[0054], wherein calculate optimal decisions using the one or more algorithms to maximize and/or minimize one or more objectives based on the input data, one or more soft constraint and one or more hard constraint; and generate output data based on decision data. Then, the LNG ship schedule  or updated ADP may be utilized to operate the LNG supply operations; and para [0136], wherein LNG ship scheduling models may be optimized during the preparations for next year's delivery plan. Once the ADP is finalized and operations start, shipping and production disruptions may lead to changes in projected inventory levels. The initial plan may involve regular adjustments to account for these variations. Imposing such hard inventory constraints for the entire planning horizon may restrict the solution space more than it is needed. Therefore, some of the physical inventory restrictions may not be treated as soft constraints).
Analogous art Shao et al. discloses calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process that incorporates the production disruption (see Shao, paras [0050]-[0054], wherein calculate optimal decisions using the one or more algorithms to maximize and/or minimize one or more objectives based on the input data, one or more soft constraint and one or more hard constraint; and generate output data based on decision data. Then, the LNG ship schedule  or updated ADP may be utilized to operate the LNG supply operations; and para [0058] and [0136], wherein provide an annual development plan that integrates each of the components, such as multiple production facilities, multiple storage facilities, multiple berths both in production and regas side, multiple LNG grades, multiple ships in varying capacities and fuel options, multiple contracts/delivery locations, mass balance calculations (production, inventory, and potential losses), full, partial and co-loads, planned dry-dock schedules, ratability windows, complex delivery windows, and fiscal calculations. Further, the present techniques may be utilized to optimize real-sized problems in a time frame necessary for practical business purposes. The present techniques may be utilized to handle soft constraints that are effective in finding feasible solutions easier or improving economics. As another enhancement, the present techniques may provide updates to ship schedules based on operational disruption events, or on updated information that is different from the assumptions that were used for developing the plan, and/or on customer requests for delivery changes, and/or on new market opportunities. This functionality may be utilized to enhance the 90-day delivery schedules (e.g., the 90-day plan), schedule repair, and/or ADP negotiation. Also, the present techniques may be configured to re-optimize schedules such that the deviations from the initial plan can be
minimized, in addition to maximizing economics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; wherein the optimal reference production plan is calculated using a computer model of the chemical production process that incorporates the production disruption; and calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the computer model of the chemical production process that incorporates the production disruption because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 9, Apap discloses the method of claim 8, wherein the amount of the designated raw material is in (capacity-fulfillment) (see Apap, para [0009], wherein a capacity-fulfillment constraint, with respect to the robust feedstocks).
Apap et al. fails to explicitly disclose inventory.
Analogous art Shao et al. discloses inventory (see Shao, para [0050], wherein terminal inventory profile 114 (e.g., amount of inventory for a given time period)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included inventory because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 10, Apap discloses the method of claim 8. 
Apap et al. fails to explicitly disclose wherein the amount of the designated raw material is in not in inventory, but is scheduled for delivery.
Analogous art Shao et al. discloses the amount of the designated raw material is in not in inventory, but is scheduled for delivery (see Shao, para [0051], wherein the outputs include an annual delivery plan (ADP) created to specify the LNG delivery schedule for the forthcoming planning period (e.g., year) for one or more customers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included the amount of the designated raw material is in not in inventory, but is scheduled for delivery because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the generating an optimized ship schedule to deliver liquefied natural gas of Shao would provide an accurate and timely information regarding operations, production and costs.
Regarding claim 13, Apap discloses the method of claim 8, wherein said calculating the breakeven selling price for the amount of the designated raw material comprises adding a proposed income for selling the amount of the designated raw material to the difference between the estimated reference profit and the estimated updated profit, as set forth above with claim 4.
Regarding claim 14, Apap discloses the method of claim 8, wherein the chemical production process is an oil refinery process (see Apap, para [0001], wherein process industries with variable feeds, including refineries and petrochemical plants, process feedstocks, such as crudes and chemicals, into a range of blended products, such as gasoline and diesel. The process industries (e.g., refineries) must plan and schedule activities in order to process feedstocks into the range of blended products).
21. (New) The method of claim 1, wherein the computer model is a linear regression model, a neural network model, or a convex hull model, and wherein at least the outputted breakeven value is generated at least according to general equation: 
    PNG
    media_image8.png
    23
    332
    media_image8.png
    Greyscale

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Apap et al. (US Pub. No. 2017/0308831), in view of Shao et al. (US Pub. No. 2015/0324714), in view of Pokorny et al. (US Pub. No. 2003/0150908), and further in view of Ning Andrew et al. (Resource Modelling and Allocation for Stochastic Retailer Demand, November, Degree of Doctor of Philosophy thesis, 2012).
Regarding claim 11, Apap discloses the method of claim 10.
Apap et al., Shao et al., and Pokorny et al. combined fail to explicitly disclose wherein the computer model is a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon.
Analogous art Andrew et al. discloses a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon (see Andrew, pages 6-7, wherein a supply chain is defined as a network of manufacturing and distribution sites (i.e. suppliers and customers), where a site in the upstream is in turn a supplier to the downstream entities, through processes of supplying raw material for production, producing products, and moving goods to meet customer demands; pages 22-23, wherein Karmarkar (1980) provide the multi-period expansion and find that the characteristics of the optimal solutions are similar to the single period case. Diks and de Kok (1996) and Diks and de Kok (1998) conduct similar PLT investigations, but their main objective is to compare several heuristics techniques for determining the amounts to transship when distributing at reorder moments. The SLA policy defines that, at the beginning of each sub-period, the probability of no stock-out during the lead time of the next replenishment order is computed; the location with the largest surplus stock will proactively replenish the one with the highest requirement. A simulation study illustrates that this additional SLA policy leads to a better cost performance than types of transshipment policies when transportation costs are sufficiently low. Professional adoption of lateral transshipment simultaneously reduces the total system cost via effectively resources pooling to reduce the risk of shortage (Herer et al., 2002). The adoption of lateral transshipment strategy can improve a company’s system availability while reducing the total system costs. (Kranenburg, 2006; Fredrik Olsson, 2008)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Apap, regarding the chemical process industries under market, to have included a multi-period optimization model that simultaneously optimizes both a volume of raw materials purchased and delivery timing of the volume of raw materials within a sub-period of a planning horizon because it would improve a production profitability. Apap discloses a first stage and a second stage at separate time intervals throughout a feedstock selection planning process of a subject industrial plant. Using the resource modelling and allocation for stochastic retailer demand of Andrew would improve supply chain network.
Allowable Subject Matter
Regarding claim 21 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 and 35 USC 112 rejections.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pat No. 7,039,592).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        8/25/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 What is the spot market? Definition and meaning - Market Business News
        Spot Market Definition (investopedia.com)
        The spot market, also known as the cash market or physical market, is a public financial market in which commodities or financial instruments are bought and sold for immediate delivery. 
        2 What is the spot market? Definition and meaning - Market Business News
        Spot Market Definition (investopedia.com)
        The spot market, also known as the cash market or physical market, is a public financial market in which commodities or financial instruments are bought and sold for immediate delivery. 
        3 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 6 and specification paras 31 and 106-107). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more.
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        6 What is the spot market? Definition and meaning - Market Business News
        Spot Market Definition (investopedia.com)
        The spot market, also known as the cash market or physical market, is a public financial market in which commodities or financial instruments are bought and sold for immediate delivery.